WAIVER AND AMENDMENT
 
This WAIVER AND AMENDMENT (hereinafter, the “Waiver and Amendment”) is made and
entered into as of July 30, 2009 by and among:
 
(1)       Premier Power Renewable Energy, Inc., a corporation organized under
the laws of the State of Delaware with its principal place of business at 4961
Windplay Drive, Suite 100, El Dorado Hills, California 95762, United States of
America ("PPRW");
 
(2)       Rupinvest Sarl, a corporation duly organized and existing under the
laws of the country of Luxembourg (“LUX”) with its address for notice at 4 Rue
Jean-Pierre Probst, L-2352 Luxembourg;
 
(3)       Esdras Ltd., a corporation duly organized and existing under the laws
of Cyprus (“CYP”) with its address for notice at Campobasso Italy, Via San
Giovanni in Golfo 205/e; (the above named three corporations being known
collectively as the “Companies”), and
 
(4)       Capita Trust Company Limited, a private limited company incorporated
in England and Wales with registered number 00239726 (the "Escrow Agent", and
together with the Companies, the “Parties”).
 
All capitalized terms not otherwise defined herein shall have the meaning set
forth in the Share Exchange Agreement entered into on June 3, 2009 by the
Companies (the “Share Exchange Agreement”) and, if not defined in the Share
Exchange Agreement, then the Escrow Agreement entered into on July 9, 2009 by
the Parties (the “Escrow Agreement”).
 
RECITALS
 
WHEREAS, pursuant to the Escrow Agreement, the Parties agreed to certain escrow
deliverables prior to the Share Exchange Deliveries Deadline;
 
WHEREAS, pursuant to this Waiver and Amendment, the Parties agree to waive
certain escrow deliverables by LUX and PPRW IT prior to the Share Exchange
Deadline; and
 
WHEREAS, pursuant to this Waiver and Amendment, the Parties agree to amend the
definition of the Escrow Opening Date defined in recitals of the Escrow
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of foregoing premises, the Parties agree to the
following:
 
A.
the Parties hereby agree to waive the following escrow deliverables by LUX and
PPRW IT (as defined below) prior to the Share Exchange Deliveries Deadline:

 
 
1.
Letters of resignation from all executive officers and directors of LUX, with
such resignations each confirming that he has no claim against LUX in respect of
any outstanding remuneration or fees of whatever nature as of the Escrow Opening
Date.

 
 
2.
Resolutions duly adopted by the Board of Directors or Shareholders of LUX
approving the following events or actions, as applicable:

 

--------------------------------------------------------------------------------


 
(a) 
adoption of LUX  bylaws in the form agreed by the Companies;

 
(b) 
the appointment of Dean R. Marks as Chairman of the board of directors to
serveon LUX’s board of directors;

 
(c) 
the appointment of the persons to be chosen and designated by PPRW as the
requisite officers of LUX (the “LUX Officers”).

 
 
3.
Resolutions duly adopted by the Board of Directors or Shareholders of Arco
Energy Srl, the wholly owned subsidiary of LUX (“PPRW IT”), approving the
following events or actions, as applicable,

 
(a) 
requiring PPRW IT to execute, deliver and perform under the terms of the
ShareExchange Agreement; and

 
(b) 
the Share Exchange Transaction and the terms thereof.

 
B. 
This Waiver and Amendment constitutes written notice on behalf of PPRW, LUX and
CYP to the Escrow Agent that complete delivery of all of, respectively, the PPRW
Deliveries, and the LUX and CYP Deliveries (all such deliveries being, together,
the “Escrow Deliveries”), either has been made or waived pursuant to Section 4.1
of the Escrow Agreement.  Electronic delivery of the Escrow Deliveries is an
acceptable means of delivery to the Companies.



C.
The Parties agree to amend the last recital of the Escrow Agreement in its
entirety to read as follows:



“WHEREAS, pursuant to the Share Exchange Agreement, Escrow opened on July 9,
2009 (the “Escrow Opening Date”).”
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Waiver and Amendment to be
duly executed by its representative thereunto duly authorized as of the day and
year first written above.
 
PREMIER POWER RENEWABLE ENERGY, INC.
     
By:
/s/ Dean R. Marks
 
Name:
Dean R. Marks
 
Title:
Chief Executive Officer and President
       
RUPINVEST SARL
     
By:
/s/ Francois Bourgon
 
Name:
Francois Bourgon
 
Title:
Gerant
       
By:
/s/ Miguel de Anquin
 
Name:
Miguel de Anquin
 
Title:
Gerant
       
ESDRAS LTD.
     
By:
/s/ Massimo Saluppo
 
Name:
Massimo Saluppo
 
Title:
Procuratore
       
CAPITA TRUST COMPANY LIMITED
     
By:
/s/ David Baker
 
Name:
David Baker
 
Title:
Director
             
By:
/s/ Colin Benford
 
Name:
Colin Benford
 
Title:
Director
 




--------------------------------------------------------------------------------


 


 